PER CURIAM:
Isaac Nicholas appeals the district court’s order granting summary judgment to Defendant on his claim filed pursuant to the Freedom of Information Act, 5 U.S.C.A. § 552 (West 1996 & Supp.2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Nicholas v. Nat'l Sec. Agency, No. 1:05-cv-02800-WDQ (D.Md. May 11, 2006). *533We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.